Opinion by
Mr. Chief Justice Stebbett,
This case depended on questions of fact which were clearly for the consideration of the jury, and they were accordingly submitted to them by the learned trial judge in a clear, concise and fully adequate charge to which no just exception can be taken. Their verdict necessarily implies a finding of the controlling facts on which plaintiff’s right to recover depended, viz: that defendant company’s negligence was the proximate cause of plaintiff’s injury, and that he was not chargeable with any negligence that contributed thereto. These findings of fact were fully warranted by the evidence. It was impossible for them to have found otherwise without discrediting the testimony as to the dangerously high rate of speed at which defendant’s car was running at the time of the collision, the neglect of the motor man to check its speed, etc.
The first four specifications of error are based on the learned court’s refusal to charge as requested in defendant’s points recited therein respectively. As to the first specification, there is nothing in any of the facts, which the testimony tended to prove, that would have warranted the jury in drawing the conclusion that the wagon, which was being driven immediately behind the west-bound car, was such an intervening cause of plaintiff’s injury as could relieve defendant from the conse*133quenees of its negligence in “ running at a high and reckless rate of speed.” Nor is there any evidence that the driver of the wagon in question acted improperly in following closely behind the west-bound car. For aught that appears, he had an undoubted right to do so, and his conduct affords no excuse whatever for defendant company’s neglect to exercise that degree of care that was manifestly required in the circumstances. There was no error in refusing to affirm the point. Nor was there any error in refusing to give the binding instructions requested in the second point. The assumed facts, of which it is predicated, were neither admitted nor found by the' jury; nor is there any testimony in the case from which they could have been found. In view of the testimony it would have been plain error to have affirmed either of defendant’s requests for binding instructions. The first to fourth specifications, inclusive, are therefore dismissed.
The fifth and last specification, based on a portion of the learned judge’s charge, is without merit. As has already been intimated, the charge as a whole, including of course the paragraph complained of, is not only free from error, but quite as favorable to the defendant as was warranted by any view that can be reasonably taken of the testimony. There is nothing in any of the questions involved that requires discussion.
Judgment affirmed.
Mitchell, J., dissents, being of opinion that this was a clear case of contributory negligence.